Citation Nr: 1738980	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  10-04 411A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to March 1971 and was awarded the National Defense Service Medal. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for bilateral hearing loss and tinnitus and denied to reopen the previously denied claim of entitlement to service connection for COPD. 

In a July 2014 rating decision, the RO granted service connection for bilateral hearing loss, assigning a noncompensable rating, and tinnitus, assigning a rating of 10 percent, effective July 23, 2007.  As the Veteran has not perfected his appeal regarding his initial rating assignment, the Board finds that this grant of service connection constitutes a full award of the benefit sought on appeal with respect to those issues.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see also 38 C.F.R. § 20.200 (2017). 

The Veteran originally requested a Travel Board hearing in his February 2010 substantive appeal; however, in an October 2015 statement, the Veteran withdrew his request for a Board hearing.  The hearing request is therefore deemed withdrawn.  38 C.F.R. § 20.704(e).


FINDINGS OF FACT

1.  A September 2003 rating decision that denied service connection for COPD was not appealed and no new and material evidence was submitted during the appeal period; the decision is final.

2.  The evidence added to the record since the September 2003 denial, when considered with previous evidence, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for COPD.


CONCLUSIONS OF LAW

1.  The September 2003 rating decision that denied the claim of entitlement to service connection for COPD is final.  38 U.S.C.S. § 7105(c) (LexisNexis 2017); 38 C.F.R. §§ 3.156(b), 20.1103 (2017).

2.  New and material evidence has not been submitted, and the claim of entitlement to service connection for COPD is not reopened.  38 U.S.C.S. § 5108 (LexisNexis 2017); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran's claim seeking service connection for COPD was previously denied in a September 2003 rating decision.  Because the Veteran did not appeal the decision to the Board, and new and material evidence was not submitted within the one-year period after the decision was issued, the decision became final.  38 U.S.C.S. § 7105 (LexisNexis 2017); 38 C.F.R. §§ 20.302, 20.1103, 3.156(b) (2017.)

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.S. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

The basis of the September 2003 rating denial of service connection for COPD was that there was no evidence of a nexus between the Veteran's current COPD and service.  Specifically, the RO found that there was no relationship between the Veteran's COPD and in-service asbestos exposure, as there was no evidence of asbestos exposure in service.  The evidence considered at the time of the September 2003 rating decision included the Veteran's service treatment and personnel records and post-service treatment records from Phoenix Indian Medical Center for the period from June 1999 to March 2003, documenting current treatment for COPD.  Also in the record was a May 2002 Department of Veterans Affairs memorandum regarding asbestos claims and possible exposure based on job duties, which noted that the job duties of an Airman (AN), the Veteran's military occupational specialty, would have minimal probability of asbestos exposure.  The record also contained a February 2003 VA general medical examination with an accompanying February 2003 chest x-ray and June 2003 pulmonary function test establishing a current diagnosis of COPD.  The VA examiner noted that the Veteran's COPD was likely due to his moderate obesity, exercise deconditioning, and ongoing tobacco abuse.  

As for the evidence received since that time, in a July 2014 statement, the Veteran contends that his current disability of COPD is related to his exposure to jet fuel and jet exhaust in service.  In support of his contention, the Veteran submitted a 1963 photo with an accompanying caption noting that the apparatus attached to the tail of the military jet was made of asbestos and intended to mask the infrared signature of the jet exhaust.  Although the September 2003 decision did not consider the theory that COPD is related to his exposure to jet fuel and jet exhaust in service, a new theory of entitlement cannot constitute new and material evidence.  Ashford v. Brown, 10 Vet. App. 120, 123-4 (1997).  Furthermore, there is no competent evidence suggesting that the Veteran's COPD is related to service.  The only evidence suggesting that COPD is related to service is the Veteran's lay assertions that his COPD is due to in-service exposure to jet exhaust and jet fuel.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case").

Newly submitted evidence also includes current private medical treatment records, a statement written by the Veteran's wife, and July 2015 and July 2016 disability benefits questionnaires (DBQs) provided by the Veteran's private physician.  Portions of those records confirm the Veteran's diagnosis of COPD but do not offer a nexus opinion regarding the COPD and service.  Although the evidence is new, it does not show a link between current COPD and service, and instead pertains to the Veteran's current disability of COPD, which is a fact already established in the prior final September 2003 rating decision.  As the evidence does not relate to an unestablished fact necessary to substantiate the claim, it is not material.  

The Veteran was afforded a VA respiratory disorders examination in May 2016, which also confirmed his diagnosis of COPD.  The VA examiner opined that the Veteran's COPD was less likely than not incurred in or caused by a claimed in-service injury, event, or illness.  She explained that there is no clinical evidence to support the Veteran's claim that jet fuel causes COPD and that medical literature indicates that tobacco smoking is the major risk for COPD.  As for the Veteran's contention that he had scar tissue in his lungs shortly after service, the examiner stated that scarring is not a diagnostic characteristic for and is unrelated to COPD.  The examiner further opined that the Veteran's decades-long tobacco use is the leading cause of his COPD.  Although this evidence is new, it is not material since it does not raise a reasonable possibility of substantiating the claim. 

Based on the foregoing, as the newly submitted evidence does not relate to an unestablished fact necessary to substantiate the claim, namely, the presence of a nexus between a current disability and service, the Board concludes that the additional evidence received since the September 2003 denial is not new and material.  As such, the claim for service connection for COPD is not reopened.

As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim for service connection for COPD, the benefit-of-the-doubt doctrine is not applicable as to that claim.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been received, the claim of entitlement to service connection for COPD is not reopened and the appeal is denied.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


